In Prohibition.
Pursuant to this court’s plenary authority over the practice of law and attorney discipline in the state of Ohio, and pursuant to our order of March 17, 1993 (66 Ohio St.3d 1442, 608 N.E.2d 1087), it is ordered sua sponte that the grievance filed in Cuyahoga Cty. Bar Assn., Relator, v. James P. Celebrezze, Respondent, case No. 92-19, of, and pending before, the Board of Commissioners on Grievances and Discipline, be filed with the Office of Disciplinary Counsel for proceedings and disposition in accordance with law. Said case, No. 92-19, pending before the board, and 93-43, State ex rel. Celebrezze v. Cuyahoga Cty. Bar Assn.; 93-44, State ex rel. Celebrezze v. *1451Marshall; 93-460, Celebrezze v. Baron; and 93-511, State ex rel. Celebrezze v. Johnson, pending before this court, and all proceedings therein are dismissed.
Nothing in this decision permits any challenge to the filing of the grievance with the Office of Disciplinary Counsel as being untimely filed. Por purposes of this court’s decision, the instant grievance has been timely filed under the relevant provisions of Gov.Bar R. V.
Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., not participating.